UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the quarterly period ended March 31, 2016 or o Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 000-55185 Be Active Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0678429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1010 Northern Blvd., Great Neck, NY (Address of principal executive offices) (Zip Code) (212) 736-2310 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 12, 2016 there were 2,683,680 shares of common stock issued and outstanding. FORM10-Q Be Active Holdings, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets – March 31, 2016 (unaudited) and December 31, 2015 1 Unaudited Consolidated Statements of Operations 2 Unaudited Consolidated Statements of Changes in Stockholders' Deficit 3 Unaudited Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II- OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 -i- Table of Contents PART I - FINANCIAL INFORMATION BE ACTIVE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposit Totalassets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses and taxes Secured convertible notes payable (net of $334,371 and $756,837 discounts and debt issuance costs) Due to officers/stockholders Total current liabilities Deferred rent Derivative liability Totalliabilities Stockholders' deficit Preferred stock, par value $0.0001 per share, 150,000,000 shares authorized.Issued and outstanding as of March 31, 2016 and December 31, 2015 as follows: Series A Convertible Preferred stock, 40,000,000 shares designated; 11,664 shares issued and outstanding at March 31, 2016 and December 31, 2015 2 2 Series C Convertible Preferred stock, 26,666,667 shares designated; 20,000shares issued and outstanding atMarch 31, 2016 and December 31, 2015 2 2 Series D Convertible Preferred stock, 3,000,000 shares designated; 3,000 issued and outstanding at March 31, 2016 and December 31, 2015 - - Common stock, par value $0.0001, per share, 3,000,000,000 shares authorized; 2,583,680 and 1,740,247 shares issued at March 31, 2016 and December 31, 2015 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost; 4 shares - - Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ -1- Table of Contents CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Net Sales $
